The following opinion was filed March 14, 1911:
Winslow, O. J.
(concurring). I entirely agree that the writ in this case should be quashed upon two plain propositions which I understand .to be the only propositions necessary to decide, or in fact decided, in the case.
1. The certified statement of the. county board of canvassers states positively that Mr. Konop received 1,450 votes in *315Oconto county. This statement is not overcome by the figures on the tabular statement attached. The utmost that can be said about the tabular statement is that it is somewhat confused : it does not contradict nor overcome the positive assertion in the certified statement. In order to justify the issuance of a writ of mandamus the right thereto must be certain, and this cannot be said here.
2. Owing to the fact that the term of office commences within a few days and the House of Representatives is the ultimate tribunal which-must decide who was in fact elected, this court does not deem that the “ends of justice” would be promoted by undertaking a fruitless inquiry into the facts of the election independent of the returns. Such 'an inquiry would consume much time, and any judgment rendered by this court at the end would have no substantial effect.
I do not understand that the principles laid down in the Binder Gase have any application here, because no one is in possession of the office at the time this judgment is rendered, nor do I understand that the court decides or intimates that it cannot compel a canvassing board to reconvene after final adjournment and perform its duty if it appear that it has failed to do so.
Eurther, I do not understand that the court decides or intimates that it may not in a proper case exercise the powers attempted to be conferred by the last clauses of sec. 3452, Stats. (1898). These questions are delicate and important questions which will deserve serious consideration when it becomes necessary to decide them.
The following opinion was filed March 14, 1911: